               Case 5:20-cv-01388-LHK Document 8 Filed 04/23/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   KERRY A. MONACO (NYBN 4712360)
 5 Trial Attorney, U.S. Department of Justice

 6 MAUREEN C. BESSETTE (CABN 165775)
   Assistant United States Attorney
 7
          1301 Clay Street, Suite 340S
 8        Oakland, California 94612
          Telephone: (510) 637-3680
 9        Fax: (510) 637-3724
          Maureen.bessette@usdoj.gov
10
   Attorneys for United States of America
11

12                                    UNITED STATES DISTRICT COURT
13                                 NORTHERN DISTRICT OF CALIFORNIA
14
                                              SAN JOSE DIVISION
15

16   IN THE MATTER OF THE EXTRADITION                 ) CASE NO. 5:20-CV-01388-LHK
                                                      )
17   OF DONALD KOLLMAR                                ) UNITED STATES’ MOTION TO FILE
                                                      ) OPPOSITION BRIEF IN EXCESS OF 25 PAGES
18                                                    )
19                                                    )

20          The United States hereby seeks leave to file an opposition brief in response to Kollmar’s Habeas

21 in excess of the 25 page limit imposed by Civil Local Rule 7-3. Kollmar’s brief in support of his motion

22 was 44 pages long, and the government seeks to file an opposition brief not to exceed that filed by

23 Kollmar. The government does not object to Kollmar’s brief in excess of 25 pages, and would like to

24 fully respond to the issues Kollmar has raised, as well as to apprise the Court of the details of the

25 ///

26 ///

27 ///

28 ///

     U.S. MOTION AND [PROPOSED] ORDER TO FILE OPP. BRIEF IN EXCESS OF 25 PAGES
     Case No. 5:20-CV-01388-LHK
               Case 5:20-cv-01388-LHK Document 8 Filed 04/23/20 Page 2 of 2




 1 allegations against him and the procedural history of the matter. For these reasons, the government

 2 seeks leave to file a brief in excess of 25 pages but less than 44 pages.

 3

 4 DATED: April 23, 2020                                  Respectfully submitted,

 5                                                        DAVID L. ANDERSON

 6
                                                                         /s/
 7                                                        MAUREEN C. BESSETTE
                                                          Assistant United States Attorney
 8
                                                          KERRY A. MONACO
 9                                                        Trial Attorney

10

11

12                                           [PROPOSED] ORDER

13          For good cause shown, the Court GRANTS the defendant’s motion for leave to file a brief that

14 exceeds the applicable page limit in Civil L.R. 7-3.

15          IT IS SO ORDERED.

16

17 DATED: April            , 2020

18                                                        HONORABLE LUCY H. KOH
                                                          United States District Judge
19

20

21

22

23

24

25

26

27

28

     U.S. MOTION AND [PROPOSED] ORDER TO FILE OPP. BRIEF IN EXCESS OF 25 PAGES
     Case No. 5:20-CV-01388-LHK                                                                            2
